Exhibit 10.3

2012 Equity Incentive Plan

The 2012 Equity Incentive Plan provides for the issuance of equity incentive
awards in the form of (i) non-qualified stock options; and
(ii) performance-based restricted stock units.

 

Executive Officer

   Performance-Based
Restricted Stock Units
(# shares)      Non-Qualified Stock
Options (# shares)  

Douglas Bryant

President and Chief Executive Officer

     5,618         120,393   

Robert Bujarski

Senior Vice President, Business Development and General Counsel

     1,962         42,038   

Scot McLeod

Senior Vice President, Operations

     1,452         31,125   

Mark Smits

Senior Vice President, Commercial Operations, North America

     1,635         35,031   

Timothy Stenzel

Chief Scientific Officer

     1,962         42,038   

Randall Steward

Chief Financial Officer

     1,452         31,125   

John Tamerius

Senior Vice President, Clinical and Regulatory Affairs

     1,635         35,031   

The vesting period for the non-qualified stock options is four years with the
first 50% of such stock options vesting at the end of the second-year
anniversary of the grant date and the remainder vesting 25% annually on each of
the following two anniversaries thereafter. Vesting for the performance-based
restricted stock units has a three-year cliff and is tied to achievement of a
performance metric of compounded annual growth rate in earnings-per-share (EPS)
in 2014 compared to a baseline EPS determined by the Compensation Committee for
2011. In addition, in the event that the Company achieves certain elevated
performance metrics prior to the end of the three-year vesting period (defined
by the Compensation Committee with pre-determined elevated EPS targets in either
2012 or 2013), the performance-base restricted stock units will be deemed to
have met the performance requirements and will convert to time-based vesting for
the remainder of the three-year term.